Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered September 24, 1986, convicting him of burglary in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant challenges the Supreme Court’s Sandoval ruling which permitted cross-examination on various prior petit larceny convictions and a prior robbery conviction. However, it is clear from the record that the court balanced the interests of the prosecution and the rights of the defendant and considered such factors as the period of time since the convictions, the degree to which the convictions bore on the defendant’s veracity and credibility, the nature of the offenses, the relevancy of each conviction, and the potential for impermissible prejudice (see, People v Williams, 56 NY2d 236, 239; People v Davis, 44 NY2d 269, 275-276; People v Sandoval, 34 NY2d 371, 375). Thus, the record clearly exhibits a proper exercise of discretion by the court (see, People v Torres, 110 AD2d 794, 795).
The pretrial ruling permitting the Assistant District Attorney to cross-examine on the defendant’s use of aliases on prior occasions, unrelated to these charges, was incorrect (see, People v Malphurs, 111 AD2d 266, 269, lv denied 66 NY2d 616, on reconsideration lv denied 66 NY2d 920). However, the Assistant District Attorney limited his cross-examination to the defendant’s use of an alias on his arrest for the instant charges. Thus, the defendant did not suffer any prejudice from the erroneous pretrial ruling, and it was, therefore, harmless error (see, People v Crimmins, 36 NY2d 230, 241-242).
*760We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.